NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                           FOR THE NINTH CIRCUIT                              APR 02 2010

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

LORENZO LEDEZMA-SANDOVAL,                        No. 05-77082

             Petitioner,                         Agency No. A017-985-714

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER Jr., Attorney General,

             Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                     Argued and Submitted December 4, 2006
                            San Francisco, California

Before: D.W. NELSON and BERZON, Circuit Judges, and COWEN, Judge.**



       Lorenzo Ledezma-Sandoval petitions for review of a decision of the Board

of Immigration Appeals (BIA) dismissing his appeal of a final order of removal.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Robert E. Cowen, Senior United States Circuit Judge
for the Third Circuit, sitting by designation.
      The BIA erred in holding that Ledezma was removable as an aggravated

felon by reason of his conviction for second-degree murder in 1981 because “8

U.S.C. § 1227(a)(2)(A)(iii) [providing that an alien convicted of an aggravated

felony is deportable] does not apply to convictions . . . that occurred prior to

November 18, 1988.” Ledezma-Galicia v. Holder, No. 03-73648, 2010 WL
1172469, at *16 (9th Cir. Mar. 29, 2010). Because we hold that the 1981

conviction cannot serve as a basis for removal, we do not reach Ledezma’s

alternative arguments regarding his eligibility for a waiver of that ground of

removal.

      We grant the petition and remand to the BIA for further proceedings.

      PETITION FOR REVIEW GRANTED; REMANDED.




                                           2